139 F.3d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Theresa TORRICELLAS, Petitioner-Appellant,v.Susan POOLE, Warden;  John Laudeman, Associate Warden;  D.Martel, Appeals Examiner;  Arthetta Martin, CorrectionsOfficer;  Franklin Powell, Chief Deputy Warden;  J.B.Stephens, Captain;  L.L. Woods, Corrections Lieutenant,Respondents-Appellees.
No. 97-55286.D.C. No. CV-95-05964-RSWL.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998.**

Appeal from the United States District Court for the Central District of California Ronald S.W. Lew, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Theresa Torricellas appeals pro se the district court's dismissal of her 42 U.S.C. § 1983 action alleging that prison officials violated her Fourth and Fourteenth Amendment rights by confiscating certain items of her personal property without a pre-deprivation hearing.  We have jurisdiction pursuant to 28 U.S.C. § 1291,1 and we affirm.


3
We agree with the district court that the state court's denial of Torricellas' prior claim on the merits precludes this subsequent section 1983 action.  See Palomar Mobilehome Park Ass'n v. City of San Marcos, 989 F.2d 362, 363-65 (9th Cir.1993);  Silverton v. Department of Treasury, 644 F.2d 1341, 1346-47 (9th Cir.1981).  We also agree with the district court that Torricellas was afforded a full and fair opportunity to litigate her claim in the prior state court proceeding.  See Kremer v. Chemical Constr.   Corp., 456 U.S. 461, 480-81, 102 S.Ct. 1883, 72 L.Ed.2d 262 (1982);  People v. Romero, 8 Cal.4th 728, 35 Cal.Rptr.2d 270, 883 P.2d 388, 392-93 (Cal.1994) (stating that court may deny petition without evidentiary hearing where no factual dispute exists).2


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The notice of appeal is timely because Torricellas placed the notice of appeal in the prison mailbox within thirty days of the district court's entry of judgment.  See Fed.R.App.P. 4(c)


2
 We have considered Torricellas' remaining contentions, and conclude they are without merit